

115 HR 5621 IH: Vietnam Human Rights Act
U.S. House of Representatives
2018-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5621IN THE HOUSE OF REPRESENTATIVESApril 25, 2018Mr. Smith of New Jersey (for himself, Mrs. Comstock, Mr. Sherman, Ms. Ros-Lehtinen, Ms. Lofgren, and Mr. Lowenthal) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo advance United States national interests by prioritizing the protection of
			 internationally-recognized human rights and development of the rule of law
			 in relations between the United States and Vietnam, and for other
			 purposes.
	
		1.Short title and table of contents
 (a)Short titleThis Act may be cited as the Vietnam Human Rights Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Finding and statement of policy.
					Sec. 3. Actions to encourage repeal of certain laws and administrative decrees and release of
			 political and religious prisoners in Vietnam.
					Sec. 4. International religious freedom.
					Sec. 5. Internet freedom.
					Sec. 6. Annual country reports on human rights practices.
					Sec. 7. United States assistance to support counting of women and girls in Vietnam.
					Sec. 8. Illegal expropriation of properties of United States citizens by the Government of Vietnam.
					Sec. 9. Vietnam Ethnic Minority Development Fund.
					Sec. 10. United States public diplomacy.
					Sec. 11. Sense of Congress on sales of lethal military equipment or services to the Government of
			 Vietnam.
					Sec. 12. Annual reports on United States-Vietnam Human Rights Dialogue meetings.
				
			2.Finding and statement of policy
 (a)FindingsCongress finds the following: (1)Support for human rights, democratic institutions, and the rule of law are important tenets of United States foreign policy and critical to the securing of United States national interests.
 (2)A government’s treatment of its own people often indicates how it will behave toward its neighbors and whether it will uphold international or bilateral commitments.
 (3)Advances globally in good governance, religious freedom, an independent judiciary, a strong civil society, constraints on corruption, independent news media, and internet freedom are crucial elements in securing the peace, prosperity, and security of the American people.
 (4)Free nations are more prosperous, more stable, and more reliable as trade and security partners. Even when the United States has economic and security interests with governments that exhibit a pattern of gross violations of internationally-recognized human rights, these violations will inhibit the development of a productive and sustainable partnerships.
 (b)Statement of policyIt is the policy of the United States to— (1)support a strong, prosperous, and independent Vietnam that promotes and protects human rights, embraces fully the rule of law, and allows an open space for civil society, media, and independent religious institutions and labor unions;
 (2)strengthen the bilateral relationship with Vietnam while recognizing that continued progress and strategic partnerships will depend on the Government of Vietnam’s commitment to abide by its international commitments, adhere to universal standards, and protect the fundamental human rights of the Vietnamese people;
 (3)hold an annual results-based dialogue focused on human rights issues with senior officials of the Government of Vietnam, informed by prior consultation with the Vietnamese-American community, human rights groups, and other experts and nongovernmental organizations about issues of concern;
 (4)embed human rights concerns across the full spectrum of official interactions between the Governments of the United States and Vietnam, including in all aspects of the United States-Vietnam Comprehensive Partnership, recognizing the relevance of human rights improvements in Vietnam for United States national interests and the relevance of a whole of government approach to human rights promotion that views concrete improvements as key parts of an ongoing discussions on trade, security, humanitarian cooperation, and economic development;
 (5)assess Vietnam’s progress toward respecting the basic rights of workers, as described in the report required by section 702 of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 2151n note) and in light of the commitments specified in the United States-Vietnam Plan for Enhancement of Trade and Labor Relations, notwithstanding the fact that the Trans Pacific Partnership did not go into effect;
 (6)evaluate future trade negotiations with the Government of Vietnam in accordance with the criteria set forth for country eligibility under subsections (b)(2) and (c) of section 502 of the Trade Act of 1974 (19 U.S.C. 2462), relating to the Generalized System of Preferences, and in accordance with the provisions of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (title I of Public Law 114–26; 19 U.S.C. 4201 et seq.);
 (7)assess whether there are any foreign persons working directly or indirectly for the Government of Vietnam who, based on credible evidence—
 (A)are responsible for extrajudicial killings, torture, enforced disappearances, or prolonged detention without trial against individuals in Vietnam who seek—
 (i)to expose illegal activity carried out by government officials; or (ii)to obtain, exercise, defend, or promote internationally-recognized human rights and freedoms, such as the freedoms of religion, expression, association, and assembly, and the rights to a fair trial and democratic elections;
 (B)acted as agents of or on behalf of a foreign person in a matter relating to an activity described in subparagraph (A);
 (C)are government officials, or senior associates of any such official, who are responsible for, or complicit in, ordering, controlling, or otherwise directing, acts of significant corruption, including the expropriation of private or public assets for personal gain, corruption related to government contracts or the extraction of natural resources, bribery, or the facilitation or transfer of the proceeds of corruption to foreign jurisdictions; and
 (D)have materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services in support of, an activity described in subparagraph (C); and
 (8)impose sanctions with respect to individuals assessed to have engaged in or be complicit in the activities described in paragraph (7) under section 1263 of the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note).
				3.Actions to encourage repeal of certain laws and administrative decrees and release of political and
			 religious prisoners in Vietnam
 (a)FindingsCongress finds the following: (1)Since January 2017 at least 35 human rights activists and bloggers have been arrested in Vietnam. Nineteen of these individuals have already been convicted and sentenced to jail terms and the other 16 individuals have been formally charged and placed in pre-trial detention.
 (2)These arrests bring the number of Vietnamese currently detained or imprisoned for political or religious reasons to 171 individuals. These individuals have been sentenced to an estimated 1,000 years of imprisonment to be followed by 204 years under house arrest. These individuals include human rights defenders, bloggers, lawyers, religious leaders, trade unionists, land rights activists, political dissidents, environmental campaigners, and others arrested for exercising their internationally-protected rights, such as the right to freedom of expression, to promote and protect the rights of others.
 (3)There are also a significant number of religious prisoners affiliated with independent religious communities, including some who have actively engaged in the promotion and protection of freedom of religion and others who have been detained simply for professing or practicing their faith outside government approved limits.
 (4)The charges most commonly used against political and religious prisoners include charges under— (A)Article 79 (relating to carrying out activities aimed at overthrowing the people’s administration);
 (B)Article 87 (relating to undermining national unity policy); (C)Article 88 (relating to conducting propaganda against the Government of Vietnam);
 (D)Article 89 (relating to disrupting security); (E)Article 245 (relating to causing public disorder);
 (F)Article 247 (relating to performing superstitious practices); (G)Article 257 (relating to resisting persons in the performance of their official duties); and
 (H)Article 258 (relating to abusing democratic freedoms to infringe upon the interests of the state). (5)In 2013, the Prime Minister of Vietnam issued Decree 72 to further restrict internet freedom in Vietnam.
 (b)Repeal of certain laws and administrative decreesThe Secretary of State, in discussions with the Government of Vietnam, should— (1)urge the Government of Vietnam to repeal laws and administrative decrees restricting freedom of expression, association, and peaceful assembly in Vietnam, including laws relating to propaganda against the state and taking advantage of democratic freedoms to injure the national unity; and
 (2)urge the Government of Vietnam— (A)to stop arresting prodemocracy blog­gers and other individuals who use the internet to criticize the government; and
 (B)to release those prodemocracy bloggers who are imprisoned. (c)Release of political and religious prisonersThe Secretary of State, in discussions with the Government of Vietnam, should seek, as a critical condition of stronger United States-Vietnam relations, the immediate and unconditional release all political and religious prisoners, including Nguyen Van Dai, Dao Quang Thuc, Tran Thi Xuan, Nguyen Van Tuc, Nguyen Bac Truyen, Pham Van Troi, Pastor Nguyen Trung Ton, Truong Minh Duc, Nguyen Trung Truc, and the Most Venerable Thich Quang Do.
 (d)Statement of policyOfficials of the Government of Vietnam who are responsible for or complicit in torture, extrajudicial killings, the arbitrary detention of political and religious prisoners, or other gross violations of internationally-recognized human rights should be investigated by the United States and, as warranted, sanctions should be imposed consistent with section 1263 of the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note).
			4.International religious freedom
 (a)FindingsCongress finds the following: (1)The promotion and protection of the universally recognized right to the freedom of religion is a priority of United States foreign policy as stated in section 402 of the International Religious Freedom Act of 1998 (22 U.S.C. 6442) and the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (title I of Public Law 114–26; 19 U.S.C. 4201 et seq.) which requires the Administration to take religious freedom into account when negotiating trade agreements.
 (2)Countries that protect religious freedom are more prosperous, stable, peaceful and democratic. Thus, the severe restrictions faced by religious groups in Vietnam, such as members of the United Buddhist Church of Vietnam (UBCV), Catholics, and independent Hao Hoa Buddhists, Cao Dai, and Protestants groups, are detrimental to the interests of both the United States and Vietnam.
 (3)Since 2016, the Government of Vietnam has reportedly stepped up its efforts to force Mon­ta­gnard and Hmong Christians to renounce their faith, expropriate lands and other real properties belonging to independent religious communities, destroy Hoa Hao Buddhist and Cao Dai houses of worship, and arrest and detain religious leaders. Religious leaders and advocates of religious freedom remain in prison.
 (b)Statement of policySince the protection of religious freedom is vital to peace, stability, and prosperity and countries with the highest levels of restrictions on religious freedom are often those countries seeking to undermine United States national interests, it is the policy of the United States to prioritize religious freedom in bilateral relations, including with the Government of Vietnam, by fully implementing the provisions of the Frank R. Wolf International Religious Freedom Act (Public Law 114–281) and to strategically employ sanctions and other tools under the International Religious Freedom Act of 1998 (22 U.S.C. 6401 et seq.).
 (c)Sense of CongressIt is the sense of Congress that— (1)Vietnam should be designated as a country of particular concern for religious freedom under section 402(b) of the International Religious Freedom Act of 1998 (22 U.S.C. 6442(b)) because there are a significant number of individuals imprisoned for their religious activity or advocacy for religious freedom and for systematic, egregious, and ongoing violations of religious freedom;
 (2)the President, in making the annual designations under section 402(b) of such Act, should take into account the annual report of the United States Commission on International Religious Freedom under section 203 of such Act and the Commission’s assessment that the designation of Vietnam as a country of particular concern for religious freedom from 2004 to 2006 led to tangible improvements in religious freedom conditions while trade and security cooperation increased; and
 (3)since the Government of Vietnam tightly controls religious institutions and then persecutes those who establish or operate independent religious institutions and genuinely nongovernmental organizations, the Secretary of State should—
 (A)use all available diplomatic, development, economic assistance, and political tools to ensure that independent religious and civil society organizations can operate freely and without restriction in Vietnam; and
 (B)raise these issues in all appropriate statements, dialogues, reports, and negotiations between the United States and Vietnam.
					5.Internet freedom
 (a)FindingCongress finds that Vietnam continues to have one of the world’s most restrictive internet environments, with pervasive filtering of content and the frequent arrests of bloggers and others whose only offense is to advocate online for positions different than those held by the government.
			(b)Statement of policy
 (1)FindingCongress finds that a free and open internet and the free flow of news and information— (A)are fundamental components of United States foreign policy because they foster economic growth, protect individual liberties, and advance national security; and
 (B)are critical to the advancement of both United States economic interests and internationally-recognized human rights globally.
 (2)Statement of policyIt is the policy of the United States— (A)to pursue an open and free internet in Vietnam; and
 (B)to engage all appropriate instruments of United States influence to promote the free flow of news and information in Vietnam, without interference or discrimination through the internet and other electronic media.
 (c)Sense of CongressIt is the sense of Congress that— (1)the United States should pursue trade policies with Vietnam that expand the information economy in Vietnam by—
 (A)ensuring the free flow of information and across the global network; (B)promoting stronger international transparency rules; and
 (C)ensuring fair and equal treatment of online services regardless of country of origin; and (2)the Office of Internet Freedom within the Broadcasting Board of Governors and the Internet Freedom and Business and Human Rights Section within the Bureau of Democracy, Human Rights, and Labor of the Department of State should prioritize—
 (A)the distribution of anti-censorship circumvention tools for computers and smart phones in Vietnam; and
 (B)projects to ensure the safety and privacy of bloggers and journalists in Vietnam. 6.Annual country reports on human rights practices (a)Report relating to economic assistanceSection 116 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n) is amended by adding at the end the following new subsection:
				
					(h)
 (1)The report required by subsection (d) shall include an assessment of freedom of expression with respect to electronic information in each foreign country. Such assessment shall consist of the following:
 (A)An assessment of the extent to which government authorities in each country inappropriately attempt to filter, censor, or otherwise block or remove nonviolent expression of political or religious opinion or belief via the internet, including electronic mail, as well as a description of the means by which such authorities attempt to block or remove such expression.
 (B)An assessment of the extent to which government authorities in each country have persecuted or otherwise punished an individual or group for the nonviolent expression of political, religious, or ideological opinion or belief via the internet, including electronic mail.
 (C)An assessment of the extent to which government authorities in each country have sought to inappropriately collect, request, obtain, or disclose personally identifiable information of a person in connection with such person’s nonviolent expression of political, religious, or ideological opinion or belief, including expression that would be protected by the International Covenant on Civil and Political Rights.
 (D)An assessment of the extent to which wire communications and electronic communications are monitored without regard to the principles of privacy, human rights, democracy, and rule of law.
 (2)In compiling data and making assessments for the purposes of paragraph (1), United States diplomatic personnel shall consult with human rights organizations, technology and internet companies, and other appropriate nongovernmental organizations.
 (3)In this subsection— (A)the term electronic communication has the meaning given such term in section 2510 of title 18, United States Code;
 (B)the term internet has the meaning given such term in section 231(e)(3) of the Communications Act of 1934 (47 U.S.C. 231(e)(3));
 (C)the term personally identifiable information means data in a form that identifies a particular person; and (D)the term wire communication has the meaning given such term in section 2510 of title 18, United States Code..
 (b)Report relating to security assistanceSection 502B of the Foreign Assistance Act of 1961 (22 U.S.C. 2304) is amended— (1)by redesignating the second subsection (i) (relating to child marriage status) as subsection (j); and
 (2)by adding at the end the following new subsection:  (k) (1)The report required by subsection (b) shall include an assessment of freedom of expression with respect to electronic information in each foreign country. Such assessment shall consist of the following:
 (A)An assessment of the extent to which government authorities in each country inappropriately attempt to filter, censor, or otherwise block or remove nonviolent expression of political or religious opinion or belief via the internet, including electronic mail, as well as a description of the means by which such authorities attempt to block or remove such expression.
 (B)An assessment of the extent to which government authorities in each country have persecuted or otherwise punished an individual or group for the nonviolent expression of political, religious, or ideological opinion or belief via the internet, including electronic mail.
 (C)An assessment of the extent to which government authorities in each country have sought to inappropriately collect, request, obtain, or disclose personally identifiable information of a person in connection with such person’s nonviolent expression of political, religious, or ideological opinion or belief, including expression that would be protected by the International Covenant on Civil and Political Rights.
 (D)An assessment of the extent to which wire communications and electronic communications are monitored without regard to the principles of privacy, human rights, democracy, and rule of law.
 (2)In compiling data and making assessments for the purposes of paragraph (1), United States diplomatic personnel shall consult with human rights organizations, technology and internet companies, and other appropriate nongovernmental organizations.
 (3)In this subsection— (A)the term electronic communication has the meaning given such term in section 2510 of title 18, United States Code;
 (B)the term internet has the meaning given such term in section 231(e)(3) of the Communications Act of 1934 (47 U.S.C. 231(e)(3));
 (C)the term personally identifiable information means data in a form that identifies a particular person; and (D)the term wire communication has the meaning given such term in section 2510 of title 18, United States Code..
				7.United States assistance to support counting of women and girls in Vietnam
 (a)FindingsCongress finds the following: (1)Vietnam remains a source and, to a lesser extent, a destination country … for sex trafficking and forced labor..
 (2)Vietnamese men and women are subject to forced labor in rehabilitation centers, detention centers, and prisons and, according to the 2016 Annual Report on Trafficking in Persons.
 (3)Vietnamese migrants working in state-owned, private, or joint-stock companies live in situations of exploitation in the construction, fishing, agriculture, mining, logging and manufacturing sectors in other countries.
				(b)Implementation of the Girls Count Act of 2015 in Vietnam
 (1)FindingsCongress finds the following: (A)Vietnam’s male to female sex-ratio disparity has increased despite the Vietnamese Government’s ending of its policy limiting married couples to two children.
 (B)Experts believe the increase in sex-ratio disparity favoring the birth of boys has enhanced a missing girls problem in Vietnam, rooted in a cultural preference for boys and widespread availability of pre-natal ultrasound screening.
 (C)Sex disparities have critical economic and social ramifications that effect United States interests, exacerbating the vulnerabilities of women to trafficking, child marriage, and reducing the ability of women to seek employment and participate in educational opportunities and civil society.
 (2)AuthorizationThe Secretary of State is authorized to establish and support programs to— (A)monitor and halt bride and sex trafficking of girls and women in Vietnam and women from other countries in Asia, including China, as appropriate; and
 (B)address Vietnam’s growing sex-ratio disparity through economic support and technical assistance projects as described in section 4(a) of the Girls Count Act of 2015 (Public Law 114–24; 22 U.S.C. 2151 note).
					8.Illegal expropriation of properties of United States citizens by the Government of Vietnam
 (a)FindingsCongress finds the following: (1)The Government of Vietnam has used property expropriation both to target independent churches and religious communities and to retaliate against individuals who opposed the Vietnamese Government or Communist Party or disagreed with their policies.
 (2)In November 2003, Vietnam’s National Assembly passed Resolution 23/2003/QH11 and Land Law 13/2003/QH11, which have resulted in the expropriation of properties of Vietnamese Americans, and ended any possible recourse for United States citizens to reclaim their properties.
 (b)Statement of policyIt shall be the policy of the United States to convey to the Government of Vietnam that— (1)relevant United States law protects properties of United States citizens against illegal expropriation by foreign governments; and
 (2)any decision to grant eligibility to the Government of Vietnam under the Generalized System of Preferences under title V of the Trade Act of 1974, to provide United States foreign assistance to Vietnam under the Foreign Assistance Act of 1961, and to provide United States support for loans from international financial institutions for Vietnam will be contingent upon whether and the extent to which the Government of Vietnam has illegally expropriated properties of United States citizens.
				9.Vietnam Ethnic Minority Development Fund
 (a)FindingsCongress finds that— (1)ethnic minority groups in Vietnam face both economic pressure, discrimination, and violations of internationally-recognized human rights; and
 (2)in prior years, Congress has directed that funds made available for Economic Support Fund and technical assistance for Vietnam be used to address the needs of affected communities and individuals in ethnic minority communities, targeting specifically those areas and regions with the highest concentration of human rights violations.
				(b)Vietnam Ethnic Minority Development Fund
 (1)In generalThe President is authorized to provide assistance to address the unique needs of ethnic minority groups in Vietnam affected by past or current severe human rights violations, including violations of the right to religious freedom, expression, and association.
 (2)Availability of amountsAmounts made available to carry out chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.) for economic support programs for Vietnam are authorized to be made available to carry out paragraph (1).
 (3)Reference to FundAssistance provided under paragraph (1) may be referred to as the Vietnam Ethnic Minority Development Fund (in this section referred to as the Fund). (c)ConsultationsThe Secretary of State shall, in identifying ethnic minority groups in Vietnam for purposes of subsection (b), consult with relevant nongovernmental organizations, including—
 (1)Vietnamese-American and representatives of ethnic minority groups in Vietnam; and (2)the United States Commission on International Religious Freedom.
				(d)Report
 (1)In generalThe Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall submit to the appropriate congressional committees a report on the implementation of this section, including a description of—
 (A)programs, projects, and activities of the Fund; and (B)consultations with nongovernmental organizations and the United States Commission on International Religious Freedom in accordance with subsection (c).
 (2)Inclusion in annual reports on United States-Vietnam Human Rights Dialogue meetingsThe report required by paragraph (1) may be submitted to the appropriate congressional committees as part of the report required under section 702 of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 2151n note), as amended by section 13 of this Act.
				10.United States public diplomacy
 (a)Radio Free Asia transmissions to VietnamIt is the sense of Congress that— (1)the United States should take measures to overcome the jamming of Radio Free Asia by the Government of Vietnam; and
 (2)the Broadcasting Board of Governors should maintain current levels of funding for the Vietnamese language services of the Voice of America and Radio Free Asia.
 (b)United States educational and cultural exchange programs with VietnamIt is the sense of Congress that any programs of educational and cultural exchange between the United States and Vietnam—
 (1)should actively promote progress toward freedom and democracy in Vietnam by providing opportunities to Vietnamese nationals from a wide range of occupations and perspectives to see freedom and democracy in action and, also, by ensuring that Vietnamese nationals who have already demonstrated a commitment to these values are included in such programs; and
 (2)should also recognize and find ways to assist Vietnam’s religious and ethnic diversity. 11.Sense of Congress on sales of lethal military equipment or services to the Government of VietnamIt is the sense of Congress that any sale of lethal defense articles or defense services under section 38 of the Arms Export Control Act (22 U.S.C. 2778) to the Government of Vietnam, other than a sale of such articles or services with respect to which the President determines is directly related to ensuring United States interests in the free and open navigation of the South China Sea, should be conditioned upon additional, significant, and sustained steps to advance internationally-recognized human rights.
 12.Annual reports on United States-Vietnam Human Rights Dialogue meetingsSection 702 of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 2151n note) is amended by adding at the end the following:
			
 (9)Ending incidents of torture, police beatings, deaths in police custody, and mob or societal violence targeting religious groups or dissidents.
 (10)Returning properties of independent religious communities or organizations that have been reportedly expropriated by the Government of Vietnam or by government-sanctioned religious organizations.
 (11)Addressing individual claims by United States citizens whose properties have been expropriated by the Government of Vietnam without effective, prompt, and fair compensation.
 (12)Implementing section 4 of the Girls Count Act of 2015 (Public Law 114–24; 22 U.S.C. 2151 note) and how it has been applied in Vietnam.
 (13)Implementing economic development projects funded by the Ethnic Minority Development Fund and progress of each such project.
 (14)Ensuring internet freedom and specific efforts to ensure the safety and privacy of Vietnamese bloggers and journalists on the internet or other forms of electronic communication..
		